Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/13/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, DE 10 2008 060 670 is in German and does not have an English abstract or translation provided.  It has been placed in the application file, but the information referred to therein has not been considered.


Specification
The disclosure is objected to because of the following informalities:
Specification at [0087] last line is “of the sensor values In different exemplary”; which is a typo, there should be a period at the end of “values”.   
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:
The use of the term iPad, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the collection and analyzing of data. More specifically, independent claims 1, 8, and 13 and their dependent claims are directed to the mental process (i.e. abstract idea) of collecting and processing health data.
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
The steps of data collection and usage carried out in Applicant's claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally, but are merely implemented using generic collection technology. The 2019 revised§ 101 guidance makes clear that the "mental process" category of actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology
Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims merely uses a sensor to collect data with already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g).  The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person.  Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. 
Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in MPEP § 2106.05(I) (A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include those listed therein.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well- known, routinely-used generic devices/technologies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky (US 20170156476 A1; 6/8/2017) in view of Marapene (US 20020010556 A1; 1/24/2002).
Regarding claim 1, Miklatzky teaches a system for determining a hair condition (Abstract; Fig. 1) comprising:
a portable sensor device having at least one sensor for detecting at least one sensor value on hairs of a user (Fig. 3A; Fig. 4);
a data processing device ([0191]).
Miklatzky does not teach data processing device set up to determine whether, in addition to the at least one sensor value, at least one further sensor value is provided to the data processing device by a further sensor device. However, Marapene teaches in the same field of endeavor (Abstract; Fig. 1) data processing device ([0135]) set up to determine whether, in addition to the at least one sensor value, at least one further sensor value is provided to the data processing device by a further sensor device ([0033] “may further contain”; claims 1-2). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky to include this feature as taught by Marapene because this enables better prediction of desired ending hair color with additional data/measurements (claims 1-2). 
The combination of Miklatzky and Marapene teaches being set up to determine the hair condition of the user based on the detected at least one sensor value in a case where the data processing device has determined that only the at least one sensor value is provided, or based on the provided at least one sensor value and the provided 
Claim 8 is rejected under substantially the same basis as claim 1 above.
Regarding claim 2, in the combination of Miklatzky and Marapene, Marapene teaches the further sensor device is further defined as a further portable sensor device having at least one further sensor for detecting the at least one further sensor value at the hairs of the users ([0037] “comb”).
Regarding claim 3, the combination of Miklatzky and Marapene teaches wherein the data processing device is set up to determine the user’s hair condition by determining a degree of damage of the hair (Marapene [0033]; [0037]).
Claim 9 is rejected under substantially the same basis as claim 3 above.
Regarding claim 4, in the combination of Miklatzky and Marapene, Miklatzky teaches wherein the at least one sensor and/or the at least one further sensor comprises an optical sensor for determining a cysteic acid content of the hair and/or for determining a hair colour of the user (Fig. 6A; Fig. 9; [0028]-[0029]). Note also that Marapene teaches hair damage assessment by examining “bonds of cysteine” ([0039]).
Regarding claim 5, in the combination of Miklatzky and Marapene, Marapene teaches wherein the at least one sensor or the at least one further sensor comprises a microphone for determining a surface roughness of the hair ([0036]-[0037]).
Regarding claim 11, the instant claim is inherently rejected because the limitations are contingent limitations; see MPEP 2111.04 II. The instant recitations require a case in which there is “provided at least one further sensor value” as recited in 
Regarding claim 12, the instant claim is inherently rejected because the limitations are contingent limitations; see MPEP 2111.04 II. The instant recitations require a case in which there is “provided at least one further sensor value” as recited in claim 8; the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
Regarding claim 13, in the combination of Miklatzky and Marapene, Miklatzky teaches a method for determining a recommendation regarding hair of a user ([0094]), comprising:
determining a hair condition according to claim 8 (see regarding claim 8 above); and
determining a recommendation regarding the hair of the user based on the determined hair condition ([0094]).
Regarding claim 14, in the combination of Miklatzky and Marapene, Miklatzky teaches wherein the hair recommendation of a user comprises at least one of a hair treatment product recommendation and a hair treatment method recommendation ([0094]-[0095]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky and Marapene as applied to claim 1 above, and further in view of Miklatzky (US 20170038297 A1; 2/9/2017; cited in IDS), hereinafter Miklatzky ‘297.
Regarding claim 6, Miklatzky and Marapene does not teach wherein the data processing device is part of a smartphone, tablet or iPad. Note that Miklatzky teaches user interface with computer screen ([0233]) and Marapene teaches touchscreen ([0134]). However, Miklatzky ‘297 teaches in the same field of endeavor (Abstract; [0002]) the data processing device is part of a smartphone, tablet ([0050]) or iPad. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky and Marapene to include using a smartphone, tablet or iPad as taught by Miklatzky ‘297 because this enables a convenient way for the user to interact with the system ([0050]). In addition, this would be an obvious modification of making portable; MPEP 2144.04.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky and Marapene as applied to claim 1 above, and further in view of Hutchings (US 20150342515 A1; 12/3/2015; cited in IDS).
Regarding claim 7, the combination of Miklatzky and Marapene does not teach wherein the portable sensor device and the data processing device form an integrated portable device. However, Hutchings teaches in the same field of endeavor (Abstract; Fig. 2; [0053]) wherein the portable sensor device and the data processing device form an integrated portable device (Fig. 2; [0071] “microcontroller”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky and Marapene as applied to claim 8 above, and further in view of Shami (US 20180125206 A1; 5/10/2018).
Regarding claim 10, the combination of Miklatzky and Marapene does not teach wherein the determining of the user’s hair condition comprises determining a hair moisture of the user. However, Shami teaches in the same field of endeavor ([0001]; [0005]) wherein the determining of the user’s hair condition comprises determining a hair moisture of the user ([0005]; [0029]; [0036]; [0052]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky and Marapene to include this feature as taught by Shami because hair moisture affects hair dye color ([0036]; [0052]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky and Marapene as applied to claim 13 above, and further in view of Ademola (US 20150045631 A1; 2/12/2015; cited in IDS).
Regarding claim 15, the combination of Miklatzky and Marapene does not teach wherein the user is enabled to order the recommended hair treatment product online 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792